Exhibit 10.1

Execution Version

CONSENT TO ASSET EXCHANGE AGREEMENT

AND

AMENDMENT NO. 4 TO CREDIT AGREEMENT

December 1, 2014

THIS CONSENT TO ASSET EXCHANGE AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT
(this “Agreement”) is made as of November 5, 2014, by and among BEASLEY
MEZZANINE HOLDINGS, LLC (the “Borrower”), the undersigned Lenders and GENERAL
ELECTRIC CAPITAL CORPORATION, as administrative agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the L/C Issuers and the Administrative Agent
are party to that certain Credit Agreement dated as of August 9, 2012 (as
amended and in effect immediately prior to the effectiveness of this Agreement,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit to be made by the Lenders to the Borrower.

WHEREAS, the Borrower and certain of its Subsidiaries have agreed to transfer
certain Stations and related properties to CBS Radio Stations Inc.
(collectively, “CBS”), and acquire certain Stations and related properties from
CBS, in a cash-free exchange transaction (collectively, the “Exchange”) pursuant
to the terms and conditions of that certain Asset Exchange Agreement dated as of
October 1, 2014 among Borrower and such Subsidiaries and CBS (together with its
exhibits and disclosure schedules, the “Exchange Agreement”).

WHEREAS, the Borrower and certain of its Subsidiaries have agreed to transfer
WTEL(AM) and its related property to WDYU Broadcasting, Inc., a North Carolina
Corporation (“WDYU”), for partial cash consideration pursuant to the terms and
conditions of an Asset Purchase Agreement among Borrower and such Subsidiaries
and WDYU substantially in the form attached hereto as Exhibit A (together with
its disclosure schedules, the “Purchase Agreement”, and such transfer
transaction pursuant to such agreement being referred to herein as the “WTEL
Sale”).

WHEREAS, the Borrower has requested that the Requisite Lenders consent to the
Exchange and the WTEL Sale, in each case pursuant to Section 7.7(vii)(II) of the
Credit Agreement which requires the Requisite Lenders’ consent to Asset Sales
that are not otherwise permitted under Section 7.7, it being understood and
agreed that the acquisition of Stations and related assets by the Borrower and
its Subsidiaries as part of the Exchange would constitute a Permitted
Acquisition under the Credit Agreement upon the satisfaction by Borrower and its
Subsidiaries of the conditions set forth in clause (iv) of Section 7.7 of the
Credit Agreement.

WHEREAS, in connection with the Exchange, the Borrower has requested that the
Lenders amend the Credit Agreement to, among other things, modify certain
aspects of the definition of Consolidated Operating Cash Flow; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Lenders have agreed to the foregoing requested consents and amendments.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

1. Definitions; Section References. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement are used herein as defined
therein.

2. Consent to the Exchange.

(a) Consent. Subject to the satisfaction of the conditions precedent set forth
in Section 4 of this Agreement, the Requisite Lenders hereby consent to (i) the
consummation of the asset disposition contemplated as part of the Exchange
pursuant to the terms and conditions of the Exchange Agreement, but without any
modification amendment, modification or waiver of any provisions thereof that
would be materially adverse to the Lenders unless otherwise approved in writing
by the Administrative Agent (hereinafter, the “Approved Exchange Agreement”) and
(ii) the consummation of the WTEL Sale, in each case, notwithstanding the
restrictions on asset dispositions imposed by Section 7.7 of the Credit
Agreement, which restrictions are hereby waived by the Lenders to the extent
necessary to permit such asset dispositions on such terms and conditions; and

(b) Release. Subject to the satisfaction of the conditions precedent set forth
in Section 4 of this Agreement, the Requisite Lenders hereby irrevocably
authorize the Administrative Agent to, and the Administrative Agent hereby
effectively does, concurrently with consummation of the Exchange, release its
Liens on the “Beasley Station Assets” (as defined in the Approved Exchange
Agreement and the “Station Assets” (as defined in the Purchase Agreement);
provided, however, that such Lien release does not include a release of the
Administrative Agent’s security interest in, and the Borrower and each other
Credit Party hereby reaffirms the Administrative Agent’s continuing, perfected
security interest in, all proceeds of such Beasley Station Assets and Station
Assets received by the Borrower or its Subsidiaries or to which they are
entitled and in all of the Borrower’s and each other Credit Party’s claims,
rights and interests in, to and under the Exchange Agreement or Purchase
Agreement and all other agreements, documents and instruments contemplated
thereby or executed and delivered in connection therewith (such Lien release
being hereinafter referred to as the “Release”). The Administrative Agent hereby
agrees to, upon and after consummation of the Exchange and the WTEL Sale, as
applicable, execute and deliver such agreements, documents and instruments as
may be reasonably requested by the Borrower to evidence the Release, in form and
substance reasonably acceptable to the Administrative Agent.

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 4 of this Agreement, the Credit Agreement is
hereby amended as follows:

(a) Subsection 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Consolidated Operating Cash Flow” as follows:

“Consolidated Operating Cash Flow” shall mean for Borrower and its Subsidiaries
on a Consolidated basis and determined in accordance with GAAP, for the four
Fiscal Quarter period ending on the date of determination, (a) net income or
loss for such period, excluding (i) unusual, extraordinary or otherwise
non-operating income, gains and losses, if any, for such period, (ii) any other
non-cash gains and losses and (iii) the write-up or write-down of assets for
such period (other than write-offs of accounts receivable), plus (b) to the
extent deducted in determining net income for such period, the sum of
(i) depreciation expense for such period, (ii) amortization expense for such
period, (iii) Consolidated Interest Expense during such period, (iv) taxes
expensed during such period whether current or deferred, (v) other deferred or
non-cash expenses relating to trade for such period, (vi) solely to the extent
that a Permitted Acquisition or an acquisition permitted by subsection 7.7(v)
shall have been consummated in

 

2



--------------------------------------------------------------------------------

accordance with the terms and conditions of this Agreement, Marketing Agreement
Payments for such period with respect to such acquisition during such period,
(vii) fees and expenses paid in Cash by Borrower and its Subsidiaries hereunder
or under the other Loan Documents or under the Second Lien Loan Documents for
the effectiveness of such agreements and the other Closing Date transactions to
the extent included in determining net income for such period, (viii) all legal
fees and expenses incurred by Borrower and its Subsidiaries with respect to any
acquisition or disposition of a Station permitted hereunder (other than in
connection with the Exchange Transaction) as a “like-kind” exchange under
Section 1031 of the Internal Revenue Code or a “reverse like-kind exchange”
under the Internal Revenue Code, (ix) legal fees incurred by Borrower and its
Subsidiaries with respect to any acquisition of a Station permitted hereunder
(other than in connection with the Exchange Transaction), to the extent such
legal fees do not exceed Five Hundred Thousand Dollars ($500,000) for any such
acquisition or series of related acquisitions, (x) fees and expenses paid in
cash by Borrower and its Subsidiaries in connection with the effectiveness of
the Loan Documents or any amendment or waiver thereto (other than in connection
with the Exchange Transaction) to the extent included in determining net income
for such period, (xi) fees and expenses paid in cash by Borrower and its
Subsidiaries in connection with the Exchange Transaction or the amendment,
waiver or consent of any Loan Documents in connection therewith, in an aggregate
amount not to exceed Two Million Dollars ($2,000,000) and (xii) losses and
charges incurred with respect to the WHFS-FM Station (Tampa) prior to the
reformatting of such Station in an aggregate amount not to exceed (A) for the
four Fiscal Quarter period ending December 31, 2014, the sum of $1,148,352 plus
such losses and charges incurred during the Fiscal Quarter ending December 31,
2014, (B) for the four Fiscal Quarter period ending March 31, 2015, the sum of
$775,984 plus such losses and charges incurred during the Fiscal Quarter ending
December 31, 2014 plus, if the Effective Date occurs after December 31, 2014,
such losses and charges incurred by CBS Radio Stations, Inc. from December 31,
2014 to the Effective Date (the “2015 CBS Losses and Charges”), (C) for the four
Fiscal Quarter period ending June 30, 2015, the sum of $419,111, plus such
losses and charges incurred during the Fiscal Quarter ending December 31, 2014
plus, if the Effective Date occurs after December 31, 2014, the 2015 CBS Losses
and Charges, or (D) for the four Fiscal Quarter period ending September 30,
2015, such losses and charges incurred during the Fiscal Quarter ending
December 31, 2014, minus (c) to the extent included in determining net income
for such period, non-cash revenue relating to trade. The foregoing shall be
calculated on a Pro Forma Basis with respect to Pro Forma Transactions as
provided in subsection 1.2B.

(b) Subsection 1.1 of the Credit Agreement is hereby further amended to add the
following definition to such section in its appropriate alphabetical location
therein:

“Exchange Transaction” shall mean the transactions contemplated by that certain
Asset Exchange Agreement dated as of October 1, 2014 among the Borrower, certain
of its Subsidiaries and CBS Radio Stations Inc., together with its exhibits and
disclosure schedules, but without any modification amendment, modification or
waiver of any provisions thereof that would be materially adverse to the Lenders
unless otherwise approved in writing by the Administrative Agent.

(c) Subsection 1.1 of the Credit Agreement is hereby further amended to add the
following sentence to the end of the definition of “Pro Forma Transaction”:

Notwithstanding anything herein to the contrary, the acquisition and disposition
of Stations and related assets effected in connection with the Exchange
Transaction shall constitute a Pro Forma Transaction hereunder.

 

3



--------------------------------------------------------------------------------

4. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the following conditions precedent (the first date on which such condition
precedents have been satisfied or waived being the “Effective Date”), the
Administrative Agent shall have received each of the following:

(a) counterparts of this Agreement, duly executed by each Credit Party and the
Requisite Lenders; and

(b) evidence satisfactory to the Administrative Agent that the acquisition of
the “CBS Station Assets” (as defined in the Approved Exchange Agreement) by the
Borrower and its Subsidiaries constitutes a Permitted Acquisition and that each
of the conditions set forth in Section 7.7(iv) of the Credit Agreement shall
have been satisfied with respect to the Exchange, including, without limitation,
each of the following:

(i) delivery to the Administrative Agent an executed Officer’s Certificate of
the Borrower confirming that the representations and warranties in Section 5 of
the Credit Agreement continue to be true, correct and complete in all material
respects after giving effect to the consummation of the Exchange and providing a
representation and warranty that the Borrower’s commercially reasonable
projections demonstrate that the Borrower shall be in compliance on a Pro Forma
Basis with each of the covenants set forth in Section 7.6 of the Credit
Agreement after giving effect to the Exchange and through the Term Loan Maturity
Date;

(ii) execution and delivery to the Administrative Agent of supplemental Loan
Documents, or joinders to existing Loan Documents, together with related
certificates, documents, instruments and opinions, in each case to the extent
determined by the Administrative Agent or the Borrower to be necessary to comply
with the conditions set forth in Sections 4.2A, 4.2B and 4.2F of the Credit
Agreement;

(iii) delivery to the Administrative Agent of copies of the executed or
conformed Permitted Acquisition Documents pertaining to the Exchange and any
amendments thereto prior to the consummation of the Exchange;

(iv) the initial “FCC Consent” contemplated by and defined in the Approved
Exchange Agreement shall be been obtained and, in the event such FCC Consent
shall have been challenged or contested by any Person, such FCC Consent shall
have become a Final Order; and

(v) the Exchange shall have become effective or will become effective
substantially simultaneous with the effectiveness of this Agreement in
accordance with the terms and conditions of the Approved Exchange Agreement.

5. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as of the date hereof as follows:

(a) This Agreement and the Credit Agreement as amended hereby constitute the
legally valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

4



--------------------------------------------------------------------------------

(b) Both before and after giving effect to this Agreement and the consummation
of the Exchange and the WTEL Sale, no Event of Default or Potential Event of
Default has occurred and is continuing or will occur.

(c) Both before and after giving effect to this Agreement, the Exchange and the
WTEL Sale, the representations and warranties contained in the Credit Agreement
and in the other Loan Documents are or will be true, correct and complete in all
material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true, correct and
complete in all material respects (or, if such representation or warranty is
qualified by “material” or “Material Adverse Effect”, in all respects) on and as
of such earlier date (or previously waived in accordance with the Credit
Agreement).

6. Ratification and Reaffirmation. Each Credit Party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and liens in favor of
Administrative Agent, any Lender or any other Secured Party, as the case may be,
under each Loan Document, in each case after giving effect to the Exchange and
the Release, (ii) agrees and acknowledges that the Liens in favor of
Administrative Agent and the Secured Parties under each Loan Document constitute
valid, binding, enforceable and perfected first priority liens and security
interests (subject only to Permitted Liens and the Release) securing the
Obligations (including, without limitation, from and after the consummation of
the Exchange, with respect to all property acquired in connection with the
Exchange) and are not subject to avoidance, disallowance or subordination
pursuant to any applicable law, (iii) agrees and acknowledges the Obligations
constitute legal, valid and binding obligations of such Credit Party and that
(x) no offsets, defenses or counterclaims to the Obligations or any other causes
of action with respect to the Obligations or the Loan Documents exist and (y) no
portion of the Obligations is subject to avoidance, disallowance, reduction or
subordination pursuant to any applicable law, (iv) agrees that such ratification
and reaffirmation is not a condition to the continued effectiveness of the Loan
Documents, and (v) agrees that neither such ratification and reaffirmation, nor
Administrative Agent’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Agreement or the effectiveness of the Exchange. The Credit Agreement and each
other Loan Document is in all respects hereby ratified and confirmed. This
Agreement shall constitute a “Loan Document” for purposes of the Credit
Agreement.

7. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

5



--------------------------------------------------------------------------------

8. Costs and Expenses of the Administrative Agent. The Borrower shall pay on
demand all actual and reasonable, documented, out-of-pocket costs and expenses
of the Administrative Agent and all reasonable, out-of-pocket and documented
fees, expenses and disbursements of counsel to the Administrative Agent in
connection with the negotiation, preparation and execution of this Agreement and
any document, instrument or agreement delivered pursuant to this Agreement, to
the extent required pursuant to subsection 10.2 of the Credit Agreement.

9. Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of laws principles.

10. Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies any Lender may have under the Credit Agreement or under any
other Loan Document (except as expressly set forth herein) or under applicable
law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect any Lender to execute similar or other amendments or
grant any waivers under the same or similar or other circumstances in the
future.

11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

12. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BEASLEY MEZZANINE HOLDINGS, LLC,

as Borrower

By  

/s/ B. Caroline Beasley

  Name:   B. Caroline Beasley   Title:   Vice President, Chief Financial
Officer, Secretary and Treasurer

BEASLEY BROADCAST GROUP, INC.,

BEASLEY FM ACQUISITION CORP.,

BEASLEY AP HOLDINGS, LLC,

BEASLEY BA HOLDINGS, LLC,

WCHZ LICENSE, LLC,

WGOR LICENSE, LLC,

WWNN LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasurer

BEASLEY BROADCASTING OF NEVADA, LLC,

KJUL LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Manager

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

BEASLEY BROADCASTING OF SOUTHWEST FLORIDA, INC.,

BEASLEY RADIO, INC.,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary BEASLEY-REED ACQUISITION
PARTNERSHIP, KDWN LICENSE LIMITED PARTNERSHIP, WAEC LICENSE LIMITED PARTNERSHIP,
WAZZ LICENSE LIMITED PARTNERSHIP, WDAS LICENSE LIMITED PARTNERSHIP, WFLB LICENSE
LIMITED PARTNERSHIP, WIKS LICENSE LIMITED PARTNERSHIP, WJBX LICENSE LIMITED
PARTNERSHIP, WKIS LICENSE LIMITED PARTNERSHIP, WKML LICENSE LIMITED PARTNERSHIP,
WMGV LICENSE LIMITED PARTNERSHIP, WNCT LICENSE LIMITED PARTNERSHIP, WPOW LICENSE
LIMITED PARTNERSHIP, WRXK LICENSE LIMITED PARTNERSHIP, WSFL LICENSE LIMITED
PARTNERSHIP, WTMR LICENSE LIMITED PARTNERSHIP, WWDB LICENSE LIMITED PARTNERSHIP,
WXNR LICENSE LIMITED PARTNERSHIP, WXTU LICENSE LIMITED PARTNERSHIP, as Credit
Parties By: BEASLEY FM ACQUISITION CORP., a general partner of each of the
foregoing By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:  

Vice President, Chief Financial Officer,

Secretary and Treasurer

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

WJPT LICENSE LIMITED PARTNERSHIP,

as a Credit Party

By: BEASLEY RADIO, INC., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary WQAM LICENSE LIMITED PARTNERSHIP,
as a Credit Party By: BEASLEY-REED ACQUISITION PARTNERSHIP, as general partner
By: BEASLEY FM ACQUISITION CORP., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasurer

WXKB LICENSE LIMITED PARTNERSHIP,

as a Credit Party

By: BEASLEY BROADCASTING OF SOUTHWEST FLORIDA, INC., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and as Administrative Agent By
 

/s/ Nirmal B. Bivek

  Name:   Nirmal B. Bivek   Title:   Duly Authorized Signatory

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By  

/s/ Paul Sleet

  Name:   Paul Sleet   Title:   Duly Authorized Signatory FLORIDA COMMUNITY BANK
N.A., as a Lender By  

/s/ Jonathan Simoens

  Name:   Jonathan Simoens   Title:   Senior Vice President BANK UNITED N.A., as
a Lender By  

/s/ Charles J. Klenk

  Name:   Charles J. Klenk   Title:   Senior Vice President WEBSTER BANK, as a
Lender By  

 

  Name:     Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ Teddy Koch

  Name:   Teddy Koch   Title:   Vice President BRANCH BANKING AND TRUST COMPANY,
as a Lender By  

/s/ Darren Gersch

  Name:   Darren Gersch   Title:   Market President / Senior Vice President

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Garrett Komjathy

Name:   Garrett Komjathy Title:   Senior Vice President

 

Signature page to Consent to Asset Exchange Agreement and Amendment No. 4 to
Credit Agreement

(Beasley Mezzanine Holdings, LLC)